            Case 1:20-cv-11283-ADB Document 88 Filed 07/13/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; et al,

                     Plaintiffs,                   Civil Action No. 1:20-cv-11283

       v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et al,.

                     Defendant.


 MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF OF UNITED CHINESE
 AMERICANS, INC, IN SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       United Chinese Americans, Inc., (UCA) through the undersigned Counsel, respectfully

moves the Court for leave to file an Amicus Curiae Brief in Support of Plaintiff’s Motion for a

Temporary Restraining Order. In support of this motion, United Chinese Americans state as

follows;

       1. UCA is a community-based civic movement and federation, dedicated to the

enrichment and empowerment of the Chinese American community in the United States. UCA is

a nonpartisan, non-government affiliated coalition with a growing number of chapters, partners

and affiliates throughout the United States.

       2. Founded in September 2016 at the inaugural Chinese American Convention, UCA

was formally incorporated and received IRS 501(c)(3) nonprofit status in 2017. UCA has since

grown into a national federation with 12 chapters and over 30 community partners. Currently,

UCA has chapters in the following cities or states: Atlanta, Connecticut, Illinois, Iowa,
         Case 1:20-cv-11283-ADB Document 88 Filed 07/13/20 Page 2 of 3



Massachusetts, Nevada, New Jersey, New York City, San Francisco, Washington State, West

Virginia, and Wisconsin.

       3. UCA supports the 370,000 Chinese students currently studying in the United States.

There are more foreign students studying in the United States from China than from any other

country in the world. Members of UCA include Chinese American citizens in business and

academic institutions, and many studied in the United States as foreign students. The experience

of UCA members will assist the Court to understand the impact of the challenged directive on

foreign students from China.

       4. The parties to this action have not provided any financial support for the preparation

of the brief on behalf of UCA.

       5. The offered brief meets the guidelines regarding length as established by the Court in

the order of July 10, 2020 (Dk. #14).

                                             Respectfully submitted,

                                             /s/ David P. Shouvlin
                                             David P. Shouvlin (555779)
                                             Porter Wright Morris & Arthur LLP
                                             41 South High Street
                                             Suites 2800 - 3200
                                             Columbus, OH 43215
                                             614.227.2045
                                             dshouvlin@porterwright.com
               Case 1:20-cv-11283-ADB Document 88 Filed 07/13/20 Page 3 of 3



                                     CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing Motion for Leave To File Amicus Curiae Brief

of United Chinese Americans, Inc. in Support of Plaintiffs was filed on July 13, 2020 by use of

the Court’s ECF filing system and served by ECF to all parties of record.

                                                   /s/ David P. Shouvlin
                                                  David P. Shouvlin
                                                  Attorney for United Chinese Americans, Inc.
                                                  Amicus Curiae




13474123v1
